Bi-annual evaluation of the EU-Belarus dialogue (debate)
- The next item is the statements by the Council and the Commission on the bi-annual evaluation of the EU-Belarus dialogue.
President-in-Office of the Council. - Mr President, I am grateful to the Members of this Parliament for the opportunity to provide an update on developments in Belarus, and in particular to report on the outcome of last Monday's discussion on this issue in Council.
As many of you will be aware, following the Council's decision last October to suspend temporarily and partially the visa-ban list, we have seen a number of positive developments in Belarus. I would point in particular to the registration of the 'For Freedom' movement and of the Centre for Chernobyl Initiatives, the printing and distribution of independent newspapers such as Narodnaya Volya and Nasha Niva, the round table on regulation of the Internet with the OSCE Representative on the Freedom of the Media, the ongoing expert consultations with OSCE/ODIHR on improving electoral legislation, and the establishment of Consultative Councils, including one on human rights issues, which brings together representatives of civil society and even the opposition.
These steps, whilst they might appear relatively minor to some, are significant in the Belarusian context. This has been acknowledged by some representatives of civil society in Belarus.
However, there have also been incidents which are a cause for our concern. The important human rights NGO, Viasna, has been denied registration, there are problems with the accreditation of some of the independent media, and, while there is less harassment against civil society and opposition activists than earlier, short-term detentions continue to take place. We are also following closely complaints from the opposition over 'forcible conscription' to the army.
Se we cannot deny that the picture is mixed. Nevertheless, we are convinced that there is a need to continue with a policy of engagement and to support the positive developments. This should be the way forward in our relations with Belarus. We must keep in mind our wider strategic interests in the region as well as the impact of the financial crisis when we consider our future policy direction.
These were the considerations which lay behind our decision on 16 March. This decision, while extending for one year the restrictive measures, maintains the suspension of the application of the travel restrictions imposed on certain officials of Belarus for nine months.
The in-depth review foreseen by the end of this nine-month period will concentrate on the five areas set out in the Council's conclusions of October 2008. These are electoral reform and other concrete actions towards respect for democratic values, the rule of law, human rights and fundamental freedoms, including freedom of expression and of the media, and freedom of assembly and political association.
We firmly believe that the continuation of the suspension agreed last week will enable us to pursue our policy objectives. It will provide us with the opportunity to continue to raise with our Belarusian partners developments which concern us in the field of human rights. The launching, in the coming month, of a human rights dialogue will be particularly important.
Following the lifting of the ban on bilateral political contacts, a number of high-level visits have taken place, including a ministerial troika at the end of January. The aim of these various contacts has been to encourage Belarus, and to create understanding over differences in expectations. We hope that the dialogue will continue over the coming months.
We are convinced that we need to be constructive with Minsk. We remain realistic and do not expect any dramatic changes. Transformation takes time, and it is in our shared interest to take every opportunity to encourage further positive developments.
It is important that our policy of engagement has been openly supported by representatives of civil society in Belarus, who took part recently in a very helpful discussion with Members of this Parliament. We also maintain regular contacts with the representatives of Belarusian civic society and we intend to continue this dialogue as well as our support to civic society and the independent media in Belarus.
Let me close with a few words on the Eastern Partnership, which was endorsed last week by the European Council, and will be launched at a summit-level meeting in May. Belarus is one of the six Eastern Partnership countries. We strongly believe that Belarus should be involved in this new initiative from the outset. But the extent of its participation in the bilateral track will depend on a number of factors, in particular progress in some of the areas to which I have just referred.
I am grateful to the public support which Parliament has given to the outcome of the Council last Monday. Clearly the in-depth review to be conducted in nine months' time will be a key to any further decisions, and will have an important bearing on our future relations with Belarus more generally. The Council is very ready to continue to keep this Parliament informed of developments, and welcomes the opportunity for you to continue to contribute to this debate.
Member of the Commission. - (FR) Mr President, Belarus is at a crossroads.
We find ourselves in the wake of a Council decision confirming the temporary suspension of the visa ban until the end of the year, and on the eve of the adoption of a resolution by the European Parliament. It is time to perform an initial review of our policy on Belarus after six months of suspended sanctions - since October 2008 - and to reflect on what lies ahead for the next nine months.
Personally I am convinced that the decision taken by the European Union last October to suspend the sanctions was the right one, and, in fact, this suspension has given rise to a positive process.
Belarus has taken measures that are unquestionably along the lines of more democracy. I am thinking in particular of the return of two independent newspapers to news-stands, of the fact that even Mr Milinkevich's organisation has finally been legalised, of the cooperation with OSCE/ODIHR on electoral law, and of the various congresses of opposition parties or NGOs - such as the Union of Poles in Belarus - that have been able to take place. Admittedly, this progress is limited and insufficient, but it is also unprecedented and, in general, we can still conclude that progress has been made.
That is why this mixed review received a mixed response from the European Union, with the balanced decision taken during the last GAERC. Suspending the sanctions for longer enables us to maintain a dialogue, just as the civil society itself expressly asked us to do, including at the forum held at the European Parliament, as recently as 4 March.
At the same time, we are holding on to the tool at our disposal, since the sanctions may be reintroduced at the end of the year if we consider that the progress made by then is insufficient, and we are going to continue our examination by paying ongoing attention to the situation on the ground with regard to whether progress has been made in the five key areas identified in the GAERC's conclusions of last October. Furthermore, thanks to our delegation in Minsk, the Commission is playing an active part in analysing the situation on the ground.
Ladies and gentlemen, I welcome the European Parliament's initiative to send a delegation of members of the Committee on Foreign Affairs and the European Parliament Delegation for Relations with Belarus, which will travel to Minsk in 10 days' time to meet with the authorities and the various parties and to get an idea of the situation on the ground.
I shall also be sending my director responsible for this region at the same time, and he will be sure to cooperate closely with the European Parliament delegation. Setting up a new dialogue on human rights with Belarus is another, appreciable step forward that will enable us to structure our demands better and to give more depth to our discussions.
The first session of this dialogue should take place in the next few days in Minsk, and the European Union will put all the issues on the table. We shall meet with members of civil society before and after this dialogue, to benefit from their expertise.
Ladies and gentlemen, developing our relations with this neighbour located at the heart of Europe requires us to take the time to reflect on a response, including in the longer term, to the progress made by Belarus. A response that enables us to bring Belarus closer to our European family and its values, and to do this, in fact, as our President-in-Office said, the European Council took the decision last Friday to admit Belarus to the Eastern Partnership, and, more specifically, to its multilateral component, the platforms. This Partnership will provide Belarus with an opportunity to develop new support and exchange networks with all its neighbours, including on behalf of Belarusian civil society, which wants to end its isolation and take part in the forum on civil society.
With regard to Belarus's participation in the bilateral strand of the Eastern Partnership, the text of the Commission's proposal is unequivocal: the development of bilateral relations between the European Union and Belarus is, and will remain, dependent on the development of the political situation in the country.
Finally, in the light of the financial and economic crisis that is also seriously affecting all of our neighbours in the East, I am personally in favour of economic support measures for Belarus. An important first step has been taken by the IMF, with the active support of its European members, and that was to grant a USD 2 billion loan to tackle the immediate effects of the crisis, by which I mean putting an end to the balance of payments. The second stage should enable Belarus to gain access to EIB loans and to more substantial EBRD loans in order to fund projects linked to the trans-European networks, while also helping to diversify the country's economic links.
At the same time, the Commission is in the process of strengthening its technical dialogues with Belarus in sectors of common interest such as energy, transport, customs, standards, and, in the longer term, the economy.
To conclude, in order to strengthen these dialogues, ladies and gentlemen, next week Parliament will adopt a resolution on Belarus, and the Commission will genuinely pay very close attention to your recommendations. I for my part sincerely hope that we continue to cooperate closely over the coming months in our assessment of the situation and in our dialogue with Belarus, its authorities and its civil society, and I hope that this first step will lead us to make an in-depth mutual commitment based on concrete progress.
on behalf of the PPE-DE Group. - Mr President, the EU's relations with Belarus are rightly now being driven by pragmatic considerations on both sides. Years of isolationist policy led nowhere, as the Council has somewhat belatedly now realised. It certainly did nothing to loosen the grip on power enjoyed by Europe's last self-isolating dictator, President Alexander Lukashenko.
Two weeks ago, here in Strasbourg, I had the privilege to meet two prominent dissidents from Belarus to discuss political developments in their country. One of them, Alexander Kazulin, had recently been released as a political prisoner, which is one of the reasons why the EU has begun to look at Lukashenko in a more favourable light.
But political repression still remains a serious problem in Belarus. It is therefore open to question whether this apparent thaw in relations between the EU and Belarus will lead us anywhere, as Lukashenko may well be playing a game with Russia as he leans more towards the EU. But it is better than our sticking with the failed boycotting policy of the past decade.
It is essential that the Council maintains a carrot-and-stick approach to Belarus: if Lukashenko is offered clear incentives for internal political reform he may well respond favourably. But, equally, he needs to know that he cannot carry on as before and that any sign of increased authoritarianism and repression will cause rapprochement to cease and reduce support by the EU for Belarus's WTO membership ambitions. At this stage, inviting Lukashenko to Prague for the May Summit to launch the Eastern Partnership, to which Belarus belongs, could be a step too far in my view. We need to link closer relations to tangible commitments on the regime's part to change its ways.
Belarus must also be persuaded that recognition of the Georgian regions of Abkhazia and South Ossetia as independent states - as at present is the case only by Russia - is unacceptable. I believe that Belarus is seeking to distance itself from Russian control and we need to take advantage of this window of opportunity. Undoubtedly, promoting genuine change in Belarus demands patience and commitment on the part of the EU, but the prize - Belarus back in the European family of nations - is well worth aspiring to.
on behalf of the PSE Group. - (NL) Mr President, we, too, are happy to support the continuation of the European Union's policy of bringing about dialogue and closer cooperation with the Belarusian regime. We have been working on this for six or seven months already and we need to see whether what the European Union is aiming for also bears fruit over the coming period. That does not change the fact that we will continue to have our doubts about the intentions of a government that is not known for being democratic. I have personally had the honour of being in contact with the regime on a number of occasions and, believe me, Mr Lukashenko has not become a democrat overnight.
The fact that he wants more involvement with the European Union has to do with other factors, but the fact that that is what he wants is something that we can use in order to put pressure on him to move further along the path that he has now embarked on by taking a number of positive steps in the area of human rights. Like Mr Tannock, I think that it is still too early to speculate whether he should be rewarded with an Eastern Partnership. A real dialogue on human rights still needs to be brought about and violations of human rights are still taking place.
When it comes to dialogue on human rights, we believe that the opposition must be allowed to play a fully-fledged role. We have supported the opposition in all kinds of ways in recent years, including by means of awarding it two Sakharov prizes. Minsk thinks that it is not acceptable to support the opposition like that. There are precedents, however: for six or seven years I was personally involved in an attempt, along with the Organization for Security and Co-operation in Europe (OSCE) and the Council of Europe, to bring about dialogue involving the government of Belarus and the then opposition. That attempt did not succeed, but it does represent a precedent for that kind of gathering.
The European policy that we want must clearly contribute to greater freedom and openness. The points that we think are important are also mentioned in the resolution that is currently on the table. If progress is made on these points over the next few months, we believe that further EU restrictions can then be lifted.
There are a couple more points I would like to add. Firstly, we believe that the Commission also needs to take account of the fact that there is so little knowledge about the European Union in Belarus and that a satellite TV station will not change that. More must be done from the country itself and in the country itself. Secondly, I urge that the authorities in Minsk be asked whether it is not finally time to lift all the restrictions on travel by the children of Chernobyl.
My final comment is on a somewhat more personal note. The new situation has, at least, delivered one thing, and that is that, for the first time in six or seven years, I have been granted a visa, making it possible for me and a delegation from Parliament to travel to Belarus for a few weeks, an opportunity that I will be happy to seize upon.
When sanctions against Belarus were lifted we hoped that the process of softening the system would go a little further. It turns out, however, that this has not happened. Those who have already spoken today have mentioned this, but I would like us to remember that no other political parties have been registered, the threat to cancel the registration of parties which already exist has not been lifted, newspapers which might have been granted the right of distribution have not been granted that right, and web-based attacks on Internet sites, such as the Radio Free Europe site, have been renewed. Furthermore, President Lukashenko decided to leave Minsk and so Mrs Ferrero-Waldner's visit could not go ahead. I do not think this was a friendly gesture, and neither does it show that he respects and understands the significance of contacts with the European Union.
It is true that President Lukashenko has not recognised Abkhazia and Ossetia, but he has visited Abkhazia and it seems that there is to be close economic cooperation between these two partners - I will not say states, because of course for us Abkhazia is not a state. As for the opposition, President Lukashenko calls it a 'fifth column', and we cannot see any readiness whatsoever to recognise it, as is the case in every country, as an important element of political opposition.
I think that in this connection we should, however, maintain some kind of dialogue. I agree with what Mr Tannock said, that President Lukashenko should not be present in Prague. That would clearly be going too far, but really we should make significant and more effective use of another instrument which we have at our disposal, namely a financial instrument in the form of the funding for democratic and economic development. In connection with this I would like to ask a question - not what sums were allocated, but what sums were spent on support of democracy in Belarus last year and in 2007, not including support for radio?
Commissioner, the experiment with suspending sanctions against Belarus must continue, so that we can try every possibility of dialogue with that country. The Belarusian authorities must, however, be aware that the time allowed for this experiment is limited, and that we are not going to wait with our proposals indefinitely.
We must also be very careful. The first months have given us only a vague picture of the intentions of the authorities in Minsk. At the same time repression continues against the Association of Poles in Belarus, Catholic priests are being expelled, and Belsat Television, the only independent television which broadcasts to Belarus, has been refused registration of an office in Minsk. This is sufficient cause not to invite Alexander Lukashenko to the EU summit, in response to the appeals of the Belarusian opposition.
- (PL) Mr President, Prime Minister, Commissioner, I agree with the Commissioner that the Council decision to extend sanctions against Belarus by a year and simultaneously to suspend them for nine months was a sensible solution. We are inviting Belarus to cooperate with us, but we have not forgotten that it is still the last undemocratic country in Europe.
Despite the positive changes which have taken place recently in Belarus and which Mr Vondra spoke about, it cannot be said that fundamental human rights are respected there, such as freedom of speech, the right to express political views, or respect for national and religious minorities. In spite of this we are offering Belarus participation in the Eastern Partnership, because we believe that this will bring benefits, first and foremost to the people of Belarus.
The Eastern Partnership means the chance for cheaper visas, better economic cooperation and financial support for civil society. These are ways in which Belarus can profit from the new policy, after many years of isolation. On the cost side, however, there is undoubtedly a cynical abuse of our good will in order to lend credibility to undemocratic rule. The Belarusian Government, which controls the main mass media and uses them not for information but for propaganda, is already announcing triumphantly that the European Union accepts the 'Belarusian model', in which democracy and freedom can be restricted. In this Chamber we must state unequivocally that Belarusians have the same rights as the citizens of other free European countries, and this includes the right to demonstrate freely in Minsk today, on the 91st anniversary of Belarusian Independence. Participation in the Eastern Partnership is intended to help them realise those rights, and if the Belarusian authorities stand in the way of this they will not be able to count on partnership and good relations with the West, especially not at the high level which Mr Vondra mentioned, and especially not when we are thinking about the Prague Summit in May, which is about the Eastern Partnership.
As long as political activists remain under arrest in Belarus, as long as young democratic opposition activists are forcefully conscripted, and as long as demonstrations are forcefully broken up by the militia and independent journalists are fined for their words and publications, the leaders of Belarus do not have the right to expect partnership and a conciliatory approach from European leaders, from the Council, the Commission and our Parliament.
- (LT) Belarus is at the centre of Europe and I believe it should be interested in having good relations both with the European Union and its other neighbour Russia. Participation in the European Union's Partnership Programme offers such opportunities.
An independent, stable Belarus, which is taking steps towards democracy, the spreading of human rights and a social market economy, is in the interest of the European Union and in particular Belarus' immediate neighbours, Lithuania, Latvia and Poland. I am convinced that the people of Belarus increasingly want this.
The policy of isolation with regard to Belarus was unjustified, and this must be said loud and clear. On the other hand, as long as there are restrictions on freedom of speech and opinion, the activities of parties and the opposition, there can be no true dialogue or understanding between Brussels and Minsk.
I am not sure whether the time has come to roll out the red carpet in Brussels for all the leaders of Belarus.
Belarus is the only state in Europe which still carries out executions, although the number of these, according to calculations by organisations defending human rights, has fallen dramatically. I believe that all Members of the European Parliament, regardless of the group they are working in, are very unhappy about this situation and would demand that Minsk abolish the death penalty at the earliest opportunity.
In seven years time Belarus is planning to build a nuclear power plant quite close to the Lithuanian border. I would like to remind you that the European Commission pledged to follow carefully how the Belarusian government adheres to the rules of the IAEA and other international organisations, and to ensure that the nuclear power station complies with all the latest safety requirements.
- Next is the 'catch-the-eye' period.
I have too many requests to speak, a large number of which are from the Group of the European People's Party (Christian Democrats) and European Democrats. I will give the floor to just three Members.
- Mr President, the 'catch-the-eye' procedure agreed by this House does not lay down that the President may select Members according to which group they belong to. The 'catch-the-eye' procedure, as I understand it, is for each individual Member to catch the eye of you, the President. I think it is regrettable that you have just said you will only allow three members of the PPE-DE Group to speak. That is not in accordance with our Rules of Procedure.
- Mr Beazley, this has always been the procedure, and always will be while I am in the chair.
As there are simultaneous requests, because virtually all the Members are asking for the floor at the same time - and as I am limited to five requests to speak - I cannot extend this period without encroaching on other debates. Moreover, this is the practice that has been followed in the past, and to change it now would be to create differences from previous sittings.
Mr Beazley, the point of order has been clarified. There is no point in insisting as I will not give you the floor. I will not give you the floor. The point of order has been clarified.
- (LT) Today the people of Belarus are marking Independence Day. I would like to remind you that Belarus declared itself a republic on 25 March 1918. Right now, as our discussion is taking place, in Minsk in the square opposite the Academy of Sciences, there is a demonstration initiated by the democratic opposition. Five thousand people have gathered in the square. I hope that repressive measures will not be used against them. Therefore, as before, and especially today, I would like to show solidarity with all Belarusians throughout the world, and above all with the Belarusians who have gathered in one of Minsk's squares, those who hold dear the spirit of independence and freedom.
As for dialogue with Belarus, this is necessary, but not at any price. What we, the European Union, can do without making concessions to the regime, but by encouraging dialogue with civil society, is to solve the question of the price of Schengen visas as soon as possible. The Schengen visa, which costs EUR 60, is too expensive a treat for many Belarusians. I would like to remind you that for Russian citizens the Schengen visa is half this price.
- (PL) It is important to keep working on building new relations between the European Union and Belarus. It is undoubtedly necessary to bring about a situation in which the fundamental rights of Belarusian citizens are respected, and it is not acceptable today that rights such as freedom of expression, freedom of opinion or the right to elections or an independent judiciary are not respected.
Therefore I agree with the philosophy of encouraging Belarus to make every effort to move towards democracy, and I am pleased with the decision to include Belarus in the new programme for strengthening the EU's Eastern policy through the European Neighbourhood Policy. I believe this will help Belarus to achieve stability and security, and to raise the standard of living of its citizens. The Community should continue to give financial aid to the deprived in the region, and to intervene when citizens' rights are violated. I repeat: intervene when citizens' rights are violated.
- (HU) European policy on the Belarus issue was unambiguous. Human rights and the process of democratisation were the most important. We did not reject rapprochement, but our conditions were also unambiguous; today, however, the situation has changed significantly.
It is true what the Belarusian political activists and independent experts state: that the regime has not altered fundamentally, only cosmetic changes have been made. Although a few political prisoners have been released, new ones have taken their place, and the young activists are sent not to prison but to the army. Other things have changed, not the regime.
Many in the EU believe that the success of the Eastern Partnership depends on Belarus as well. Brussels needs to fill the gap left by Ukraine's uncertainty, and for this purpose even President Lukashenko may prove acceptable. The EU institutions have succeeded in killing off their own set of conditions. The Commission's work over many years has been torn down by a single visit by Javier Solana. President Lukashenko thought he was strong enough to cancel the visit of Mrs Ferrero-Waldner. Instead of accepting the conditions, Minsk has found a partner in the compromise-loving Javier Solana.
- (DE) Mr President, ladies and gentlemen, Commissioner, Mr President-in-Office, I have listened to you very carefully. The Greens are in favour of dialogue, but we are only in favour of critical dialogue, in other words dialogue which does not pay a dictator lip service.
Dialogue must be used to achieve progress in human rights policy in this country, for example so that the European University for Humanistics can legally return or so that freedom of expression is no longer restricted or so that demonstrations such as today's can take place unimpeded. Dialogue must strengthen the democratic forces. Only then does it make sense. It should not stab the democratic forces in the back. Human rights issues must be addressed as the core issue at this point and the EU's human rights instruments must be permitted in this country.
I too believe that a partnership is premature. That notwithstanding, visa costs should be reduced.
- (FR) Mr President, all the measures listed by the Council and the Commissioner have been approved because they improve the situation of the people.
Is it right to let a dictator take his place at the top, however? Is it not an affront to those who have been imprisoned again recently and who are still being imprisoned? Commissioner, Minister, I should like to ask you a very frank question: might there have been some pressure put on the European authorities by Belarus so that it could secure this invitation to the Prague summit, an invitation that I consider to be disproportionate and inappropriate?
- Ladies and gentlemen, as there is some spare time, I can give the floor to some of the other speakers on the list. This has nothing to do with what was said earlier. It is simply a case of the balanced management that I always practise during this 'catch-the-eye' period.
- (IT) Mr President, ladies and gentlemen, (...) with satisfaction of Belarus' new willingness to collaborate with the European Union and the international community. We are very cautious in our dealings with President Lukashenko, but a new direction in this area is welcome. We will not tire of pointing out the need for a comprehensive and substantial shift in relation to respect for human rights.
On one point I believe that the Commission could require clearer and more consistent behaviour from Minsk: I refer to the situation of the tens of thousands of children who stay with European families for a few months. For many years, the Belarusian Government has acted absurdly, sometimes incomprehensibly, often cancelling children's visits at the last minute, mortifying the host families and giving another loud slap in the face to children who, often orphans from somewhat complicated family backgrounds, resented the whole affair. Let us try and come to a change of course on this as soon as possible.
- (SK) Slovakia is today commemorating the 21st anniversary of the Bratislava Candlelight Demonstration. On 25 March 1988 Christians who had been demonstrating peacefully for a free press and freedom of religion were brutally dispersed by the police and the army. The candlelight demonstration marked the historic beginning of Slovakia's long-awaited freedom and I therefore well understand the fears expressed by my colleagues regarding the EU's changed attitude towards President Lukashenko.
I firmly believe that President Lukashenko should not come to Prague. Based on my personal experience with the totalitarian regime in Slovakia, I do not believe that a totalitarian leader is capable of transforming himself into a democrat in heart and mind. This can happen only when he is motivated by pragmatic reasons to do so. Ladies and gentlemen, we should listen more to the Belarus opposition, to Alexandr Milinkevich, and only if we can be sure that Belarus has become genuinely democratic should we lift all sanctions against Belarus.
- Mr Beazley is also on the list, but apparently he has left the Chamber in a huff with me. I am therefore unable to give him the floor.
President-in-Office of the Council. - Mr President, I should like to thank you for all your contributions. As I said in my introductory remarks, in the last months we have seen steps made by the Belarus authorities that go towards the expectations formulated in the October 2008 Council conclusions. These steps are significant in the Belarus context. At the same time, the picture is mixed, and I think the debate here confirmed that. We would like see further steps, such as the changes to the criminal court, registration of other media outlets and NGOs in Belarus.
During the future review of the restrictive measures, the situation in Belarus and steps made by the Government will be taken into account. The progress in areas listed in the October 2008 Council's conclusions will be evaluated; we are already doing this on a permanent basis, and also discussing progress with the members of the opposition - for example, I met Alexander Kazulin in Prague just a week ago.
Subject to progress made towards democracy, human rights and the rule of law, we remain ready to deepen our relations with Belarus. I believe that we can offer Belarus concrete incentives within the Eastern Partnership, but not only.
Now let me turn to the lively debate here on the Eastern Partnership launching summit and in particular the level of participation of Belarus. Listen carefully: no decision has yet been taken on this issue, which requires consensus within the EU. It will be addressed closer to the summit and I do not want to speculate at this stage. But the pressure itself is simply the fact that no invitation has yet been issued.
I should like to thank you once again for this interesting debate and your valuable input. We very much appreciate the interest and active involvement of the European Parliament on Belarus. We are also encouraged by your support for the EU's policy of engagement. Belarus is an important neighbour of the EU and, therefore, developments there are of concern to all of us. It is important that we send a clear and consistent message to Minsk and I am pleased that Parliament has been able to support us on this.
Engagement is important since it offers us the best way of securing the sort of changes which we wish to see in Belarus and which are important to the EU's wider interests. As I said in my opening remarks, I stand ready to keep this Parliament informed of developments, and I am sure that also goes for the future presidencies, not least in relation to the future in-depth review agreed by the Council last week.
Member of the Commission. - (FR) Mr President, honourable Members, once again I will be very quick.
As we know, Belarus has made some progress but, naturally, much remains to be done. It is also clear that the policy of isolating Belarus has had its day, and that dialogue is the only effective way in which we can influence this country's democratic future.
Of course, Mrs Schroedter, this is a critical dialogue; that is absolutely clear. The European Union has made a commitment in this regard to monitor very closely developments concerning the following five key issues: political prisoners, electoral law, freedom of the media, freedom of NGOs and freedom of assembly. Regular reports are currently being drafted and will be instituted by our heads of mission, in Minsk, and the human rights dialogue will supplement this process.
Naturally, other issues remain, not least the university issue. We have asked to assess the progress made in relation to the aforementioned five points, and I believe that this is necessary. It is also important that we give our word, by which I mean, if we see progress being made, then we will also take some first steps.
From our perspective, in fact, this is a necessary process that is still in its infancy and that requires our ongoing attention. To that end, monitoring is required.
I should also like to say at this point - and I hope we have realised that this is absolutely fair and genuine - that bilateral agreements have been concluded in the meantime between Belarus and certain countries, in particular Italy, on child-related matters. I believe that this is very important, and we are all the same observing some progress.
On the issue of visas, the situation is equally clear. Individual Member States can reduce the cost of visas for specific categories, including citizens. However, a general visa facilitation agreement cannot be created as yet because it would require the entire Eastern Partnership or Neighbourhood Policy to be implemented.
Lastly, on the issue of nuclear energy, I can tell you that, last November, a Commission delegation travelled to Belarus. We held a dialogue on energy and exchanged views on the issue of international safety and security at the highest level. Naturally, we shall maintain this position.
- The debate is closed.
The vote will take place during the next part-session.